      premature. As such, in the interest of judicial economy, defendants request a stay of the
      commencement of summary judgment motion practice pending the resolution of defendants’
      motion to dismiss. See ECF Nos. 60-62.

              Defendants thank the Court for its consideration of the request herein.

                                                                   Respectfully submitted,




                                                                   Valerie E. Smith
                                                                   Senior Counsel
                                                                   Special Federal Litigation Division


       cc:    BY ECF
              Anthony Ofodile, Esq.
              Attorney for Plaintiff
GRANTED in part, DENIED in part. The Court will not extend the time to file pre-
motion letters pending the disposition of Defendant's motion to dismiss for failure to
prosecute, ECF No. 60. If, however, Defendant requires further discovery before
filing a summary judgment motion, Defendant may apply to the Honorable Kevin
Nathaniel Fox to reopen discovery, and to compel Plaintiff to provide discovery as
appropriate.

Accordingly, it is ORDERED that the time by which either party may file a pre-
motion letter pursuant to Rule III(C) of the Court's Individual Practices in Civil Cases
is extended to January 17, 2020. If, before January 17, 2020, either party files a
motion to reopen fact discovery, the time for either party to file a pre-motion letter
will be extended until fourteen days after the resolution of that motion by the
Judge Fox -- or, if Judge Fox grants the motion, fourteen days after the close of fact
discovery.

SO ORDERED.

Dated: December 20, 2019
       New York, New York




                                                       2
